DETAILED ACTION
This action is responsive to the application filed on November 23, 2020.
Claims 1-17 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority dates considered for this application is December 17, 2019 and November 26, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated November 23, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings are objected to because figure 3B contains a typo error, the term “HEDER” should be corrected to “HEADER”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurosawa et al. (US Pub. No. 2018/0246711 – hereinafter Kurosawa).
  	With respect to claim 1, Kurosawa teaches a method of updating a control unit for a vehicle, the method comprising:   	generating raw difference data based on a comparison of an old version of data with a new version of data (see paragraph [0014], is an in-vehicle control device capable of updating a program based on update content provided from an update tool, the in-vehicle control device includes a first memory provided with a plurality of blocks for storing the program and a second memory, stores differential data between the program and the update program in the second memory when updating the program, recreates the update program for a block to be updated among the plurality of blocks in another block that is different from the block to be updated using the differential data and old programs before the update, and writes the update program recreated in the another block that is different from the block to be updated to the block to be updated. See figures 6, 8 (and related paragraphs) and paragraphs [0064]-[0070]).   	generating divided difference data by dividing the raw difference data for each memory sector of a memory of the control unit (see paragraphs [0074]-[0075] and figure 7, encoding control software 700 executed on the PC 1.  The input is old programs OLD (n), n=1 to N720 obtained by dividing the old program such that the obtained old programs each have a size of a corresponding block of the microcomputer, new programs NEW (n), n=1 to N725, a block number K715 which can uniquely identify a temporary block, and type instruction information INST 710 for instructing generation of differential data.  In the present embodiment, the type instruction information INST 710 is only an instruction for generating differential data, but the embodiment can be expanded to allow an instruction for generating compressed data for all the blocks.  The processing includes selecting a block to be updated, instructing the encoding software to take a differential or to compress, and activating the encoding software for each block to be updated to generate differential data or compressed data. The encoding control software 700 first determines whether INST instructs generation of differential data in 730.  This INST is a parameter instructed by a user of the encoding control software 700.  If YES, an initial value N is set to a variable i in 735 after 730.  The variable i is the block number to be updated.  N is the last block number.  Next, in 740, it is checked whether the variable i is the temporary block number K. If NO, in 745, DIFFERENTIAL is set to a variable Gen, in 750, old programs in the block to be updated and a plurality of blocks OLD (j), j=1, .  . . , i are set to a variable OldB, and in 755, a new program NEW (i) of the block to be updated i is set to a variable NewB.  In 760, the encoding software is then activated) and   	updating the old version of data stored in the memory of the control unit to the new version of data utilizing the divided difference data (see abstract, provided is an in-vehicle control device capable of updating a program on the basis of update content provided from an update tool, the in-vehicle control device being provided with a first memory provided with a plurality of blocks for storing programs, and a second memory.  When updating a program, differential data of the program and an update program are stored in the second memory, an update program for a block to be updated among the plurality of blocks is recreated in another block which is different from the block to be updated using the differential data and an old program, and the update program which has been recreated in the other block is written in the block to be updated. See paragraphs [0014], [0037], [0094]-[0098], figures 16-A-16D).   	With respect to claim 17, Kurosawa teaches wherein the old version and the raw difference data are stored in the same flash memory (see abstract, paragraph [0020], [0028], [0037]-[0040], [0050], [0062], [0065], [0112], [0140] and figures 2, 5-6, 13

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. (US Pub. No. 2018/0246711) in view of Sawai et al. (US Pub. No. 2013/0006925 – hereinafter Sawai).
  	With respect to claim 2, Kurosawa is silent to disclose wherein the raw difference data includes same data, added data, changed data, and deleted data.   	However, in an analogous art, Sawai teaches wherein the raw difference data includes same data, added data, changed data, and deleted data (see paragraph [00014], a configuration is preferred in which the request update data 
extraction unit extracts up to the latest version of the difference update data file for each request update section; an update time determination unit is further provided that compares the overwrite update data file and up to the latest version of the difference update data file for each request update section to determine which carries a shorter update time; and the request update data extraction unit, if the update time determination unit determines that the update time carried by up to the latest version of the difference update data file is shorter than the update time carried by the overwrite update data file, extracts for the request update section up to the latest version of the difference update data file in place of the overwrite update data file as the first supply data file. Furthermore, see figures 11-13, 24A-24B (and related paragraphs)).      	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kurosawa’s teaching, which uses an in-vehicle control device which makes it possible to achieve restoration processing of differential reprogramming even in an in-vehicle control device using a microcomputer with a built-in flash memory using a small amount of RAM and composed of large blocks, and is capable of restoring a new program in a short time by decreasing the size of differential data even for a new program to which major changes have been made, by utilizing raw difference data when performing an update as suggested by Sawai, as Sawai would determines that the update time carried by up to the latest version.  	With respect to claim 3, Sawai teaches wherein the same data and the deleted data include size information, and the added data and the changed data include size information and data information (see at least figures 11-12 (and related paragraphs)).
Allowable Subject Matter
Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
 	After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search. The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein generating the divided difference data includes: sequentially loading the raw difference data in an order of the memory sector; calculating an old version address and a new version address of the loaded raw difference data; and moving the loaded raw difference data to a memory sector corresponding to the new version address of the loaded raw difference data.” which are not found in the prior art of record. Incorporating claim 4 into claim 1 would put claim 1 in condition for allowance.  	After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 11 is not taught by any prior reference found through search. The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein updating the old version of the data to the new version of the data includes: obtaining an address value of the old version of the data by referring to a reference location of the old version of the data in order to perform difference release on the divided difference data; obtaining a start address of a difference release buffer in which the divided difference data is stored as an address value of the new version of the data; and performing difference release on the divided difference data according to the data type of the divided difference data, the address value of the old version, and the address value of the new version.” which are not found in the prior art of record. Incorporating claim 11 into claim 1 would put claim 1 in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Sekimoto (US Pub. No. 2018/0046395) set forth a programmable display including a memory unit for storing an existing file group, a reading unit for obtaining an update file group, a difference extraction unit for extracting, from the update file group, a file different from files in the existing file group as a difference file, and a writing unit for updating the existing file group by writing the difference file to the memory unit (see abstract).
  	Teraoka et al (US Pub. No. 2019/0138298) set forth an electric control device for vehicles capable of updating an old program stored in a storage unit with a new program.  A reception unit sequentially receives a plurality of pieces of division data acquired by dividing difference data, which includes a data section based on a difference between the old program and the new program and a command section used for generating the new program by reflecting the data section on the old program, or difference compression data acquired by compressing the difference data for every predetermined data length A restoration process restores the new program based on each division data received by the reception unit and the old program.  If at least a part of the command section and the data section is not included in the division data received by the reception unit, the restoration unit suspends the restoration process and waits for reception of next division data (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192